DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2022 has been entered.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Patent Number 8523263) in view of Becker et al. (US Patent Number 7775131). 
Regarding claim 11, Kimura discloses a longitudinal adjuster for a vehicle seat, comprising: a rail arrangement having two rail pairs of seat rails, wherein the respective rail pair has a fixed seat rail (13) and a seat rail (14) which is movable relative to the fixed seat rail, a motor unit (associated with 33; while not shown, a motor is discussed throughout – see for instance the “Field of the Invention” section), a gear unit (including 20, 30, 48, etc.) which couples the motor unit and the movable seat rail of at least one of the rail pairs to each other, and a retention member (40) for receiving a gear housing of the gear unit (at least 48 for instance), wherein the retention member is arranged with the gear unit in a hollow space formed by one rail pair and is secured to the movable seat rail thereof (via 43), and is constructed to be open at one end and closed at the opposite end, and wherein the retention member has at least one reinforcement element (50) at the open end (it is positioned as such at least in part), wherein the retention member is constructed as a U-shaped profile (see figures), wherein the U-shaped profile has two retention legs on the end of which the at least one reinforcement element is arranged.  Kumura does not disclose two reinforcement elements as claimed.  Becker discloses a related device including a U-shaped retention member (40) and a bar shaped reinforcement element (50), wherein the U-shaped profile has two retention legs, and wherein the reinforcement element is arranged on the ends of the retention legs to connect the retention legs (see at least Figures 4-5), wherein the reinforcement element is constructed as a strut which could be preassembled at an outer corner of each retention leg such that an opening is formed in an open end of the retention member for receiving a gear unit (see at least Figure 5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a reinforcement element as taught by Becker in Kimura’s device because this could provide additional strength and support for the device to improve performance and operation.  Further, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to provide two reinforcement elements arranged as claimed based on normal variation to further improve strength and support for enhanced performance and operation.
  Regarding claim 12, Kimura, modified as described, further discloses the retention member is secured with the closed end to the movable seat rail of one rail pair (i.e. 40 is secured at the end associated with 42).  
Regarding claim 14, Kimura discloses, modified as described, the retention member and the reinforcement element are preassembled to form a preliminary subassembly (it would at least be capable of such arrangement; note that element 50 is described as welded to element 40, which would typically take place prior to general assembly).  

Response to Arguments
Applicant's arguments filed 14 December 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Kimura and Becker do not disclose reinforcing elements as claimed.  However, as explained above, Becker is viewed as disclosing at least one bar shaped reinforcement element constructed as a strut and the assembly provides an opening on the end of the retention member capable of receiving a gear unit as claimed (Applicant is again directed to the embodiment of Figure 5 of Becker which shows an embodiment more relevant than that of Figure 4, which Applicant has analyzed in the 14 December response).  Accordingly, the combination as proposed (with duplicated reinforcement element, etc.) would meet the limitations as currently set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636